 1 Shana E. Scarlett (SBN 217895)                      Nitin Shah (DC Bar No. 156035)
   Benjamin J. Siegel (SBN 256260)                     (pro hac vice)
 2 HAGENS BERMAN SOBOL SHAPIRO LLP                     Jeffrey B. Dubner (DC Bar No. 1013399)
   715 Hearst Avenue, Suite 202                        (pro hac vice)
 3
   Berkeley, CA 94710                                  Democracy Forward Foundation
 4 shanas@hbsslaw.com                                  P.O. Box 34553
   bens@hbsslaw.com
                                                       Washington, DC 20043
 5 Telephone: (510) 725-3000
   Facsimile: (510) 725-3001                           nshah@democracyforward.org
 6                                                     jdubner@democracyforward.org
   Steve W. Berman                                     Telephone: (202) 448-9090
 7                                                     Facsimile: (202) 701-1775
   (pro hac vice)
 8 HAGENS BERMAN SOBOL SHAPIRO LLP
   1301 Second Avenue, Suite 2000                      Counsel for Plaintiffs
 9 Seattle, WA 98101
   steve@hbsslaw.com
10 Telephone: (206) 268-9320

11 Facsimile: (206) 623-0594

12 Counsel for Plaintiffs

13
                                 UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
15                                     OAKLAND DIVISION

16
     CALIFORNIA REINVESTMENT                      )   No. 4:19-cv-02572-JSW
17   COALITION, NATIONAL ASSOCIATION              )
     FOR LATINO COMMUNITY ASSET                   )   PLAINTIFF CALIFORNIA REINVESTMENT
18   BUILDERS, DEBORAH LYNN FIELD, and            )   COALITION’S CERTIFICATION OF
     RESHONDA YOUNG,                              )   INTERESTED ENTITIES OR PERSONS
19                                                )   PURSUANT TO CIVIL LOCAL RULE 3-15
                                 Plaintiffs,      )
20                                                )
             v.                                   )
21                                                )
     KATHLEEN L. KRANINGER, Director,             )
22   Consumer Financial Protection Bureau, In Her )
     Official Capacity and CONSUMER               )
23   FINANCIAL PROTECTION BUREAU,                 )
                                                  )
24                                                )
                                 Defendants.      )
25                                                )

26
27

28

     CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
     NO. 4:19-CV-02572 JSW                     1
30
 1          TO THE CLERK AND ALL PARTIES OF RECORD:

 2          Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the named

 3 parties, there is no such interest to report.

 4

 5 DATED: August 19, 2019                                 Respectfully submitted,

 6                                                        DEMOCRACY FORWARD FOUNDATION
 7
                                                          By: /s/ Jeffrey B. Dubner
 8                                                        Jeffrey B. Dubner (DC Bar No. 156035)
                                                          (pro hac vice)
 9
                                                          Nitin Shah (DC Bar No. 156035)
10
                                                          (pro hac vice)
11                                                        Democracy Forward Foundation
                                                          P.O. Box 34553
12                                                        Washington, DC 20043
13                                                        nshah@democracyforward.org
                                                          jdubner@democracyforward.org
14                                                        Telephone: (202) 448-9090
                                                          Facsimile: (202) 701-1775
15

16                                                        Shana E. Scarlett (CA Bar No. 217895)
                                                          Benjamin J. Siegel (CA Bar No. 256260)
17                                                        HAGENS BERMAN SOBOL SHAPIRO LLP
                                                          715 Hearst Avenue, Suite 202
18                                                        Berkeley, CA 94710
19                                                        shanas@hbsslaw.com
                                                          bens@hbsslaw.com
20                                                        Telephone: (510) 725-3000
                                                          Facsimile: (510) 725-3001
21
                                                          Steve W. Berman
22                                                        (pro hac vice)
23                                                        HAGENS BERMAN SOBOL SHAPIRO LLP
                                                          1301 Second Avenue, Suite 2000
24                                                        Seattle, WA 98101
                                                          steve@hbsslaw.com
25                                                        Telephone: (206) 268-9320
                                                          Facsimile: (206) 623-0594
26
27                                                        HAGENS BERMAN SOBOL SHAPIRO LLP

28                                                        Counsel for Plaintiffs

     CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
     NO. 4:19-CV-02572 JSW                     2
30
 1                                     CERTIFICATE OF SERVICE

 2         On August 19, 2019, I electronically filed the foregoing with the Clerk of the Court by using the

 3 CM/ECF system which will send a notice of electronic filing to all persons registered for ECF. All

 4 copies of documents required to be served by Fed. R. Civ. P. 5(a) and L.R. 5-1 have been so served.

 5

 6                                                             /s/ Jeffrey B. Dubner

 7                                                             Jeffrey B. Dubner

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
     NO. 4:19-CV-02572 JSW                     3
30
